Mr. Chief Justice Alvey
delivered the opinion of the Court:
This is an appeal from the Patent Office in matter of interference between an application of Charles M. Eunk, filed June 12, 1900, and an application by George W. Haines, filed December 29, 1898. The applications relate to harvest*294ers, and. the interference is No. 20,670, and is a companion case to No. 20,436, which has just been decided by this court (ante, p. 285).
There is but a single issue, and that is defined as follows:
“ In a traveling harvester, a supporting frame, upper and lower boxes, the upper boxes being supported by the lower boxes, supporting-wheels journaled in the lower boxes, screw devices for raising and lowering the boxes, and means for reversely turning the screw devices belonging to the respective boxes of the supporting-wheels.”
The parties to this interference are also parties to the preceding interference No. 20,436, which we have just decided. The evidence in both cases is the same, and the issues .differ only in including the upper boxes for the nuts. The cases were argued together, and treated as substantially one case.
We have held in the preceding case, No. 20,436, affirming the decision of the acting Commissioner of Patents, that Haines is entitled to priority of invention. And as this case depends, in all respects, upon the same facts as the preceding case, we must, for the reasons in that case assigned, hold in this case likewise that Haines is entitled to priority of invention, and therefore affirm the decision appealed from by Punk.- The proceeding in this court and the decision here made will be certified as directed by the statute.

Decision affirmed.